 

Exhibit 10.2

 

CONSULTING CONTRACT

THIS CONSULTING CONTRACT ("Contract") is made and entered into as of this 1st
day of November, 2005, by and between EMERSON ELECTRIC CO., a Missouri
corporation ("Emerson"), and James G. Berges ("Consultant"). For purposes of
this Contract, the term “Emerson Entities” means, collectively, Emerson and its
business and operating units and its direct and indirect subsidiaries and
affiliates, as the same may exist now or in the future, including those
corporations or other legal entities in which Emerson has a direct or indirect
ownership or investment interest of 20% or more.

W I T N E S S E T H;

WHEREAS, Consultant was previously employed by Emerson, and

WHEREAS, Consultant retired from employment with Emerson; and

WHEREAS, Emerson desires to retain the services of Consultant, and Consultant
desires to render such services, all upon the terms set forth herein.

NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein, Emerson and Consultant agree to the following:

1.           Consulting Term. Consultant is hereby retained by Emerson as
Consultant and independent contractor to provide consulting services for a
period of two (2) years commencing November 1, 2005 and ending October 31, 2007,
unless this Contract is (a) sooner terminated by Emerson in accordance with
Section 5 hereof or (b) extended for one or more term(s) by mutual agreement.
For purposes of this Contract, “Term” shall mean the period during which
Consultant is required to provide consulting services to Emerson or the other
Emerson Entities.

2.           Consulting Services. Consultant agrees that, during the Term, he
will faithfully render consulting and advisory services as directed by the
Chairman and Chief Executive Officer of Emerson or any other work assignments
related to the conduct of the business of any Emerson Entities as may from time
to time be requested of Consultant by officers of Emerson. Consultant hereby
agrees that he will make himself available to provide such consulting and
advisory services to the Emerson Entities

 

 

 

1

 

 


--------------------------------------------------------------------------------



 

 

for a maximum of forty (40) days in the aggregate during any 12 month period.

3.           Consulting Fees. In consideration for the consulting services and
subject to the due performance thereof, Emerson will pay or cause to be paid to
Consultant during the Term compensation at the annual rate of Two Hundred Fifty
Thousand Dollars ($250,000), to be paid to Consultant at the rate of Twenty
Thousand Eight Hundred Thirty Three Dollars ($20,833) per month on the 15th day
of each month of the Term.

4.           Expenses. Consultant shall be reimbursed for all necessary and
ordinary expenses incurred by Consultant which are directly associated with the
services rendered hereunder and which are not otherwise reimbursed to him,
including by way of example but not limitation reasonable travel, lodging,
meals, and business entertainment. In addition, Emerson agrees to make
secretarial services available to Consultant as reasonably required by
Consultant solely in connection with the consulting services provided by
Consultant under this Contract. Furthermore, during the Term, Emerson will
continue to pay, or reimburse Consultant for, Consultant’s leased car and
financial planning expenses and for the expenses of a club membership; provided,
however, that such payments or reimbursements will be deferred for six months to
the extent required under Section 409A of the Internal Revenue Code, as amended.

5.           Termination. Emerson may, by notice in writing, terminate this
Contract effective immediately upon written notice if Consultant:

 

a)

commits any breach of the terms or conditions hereof or of any other agreements
or obligations that Consultant has with Emerson or any of the Emerson Entities;

 

b)

fails to perform his duties and obligations as specified herein;

 

c)

commits acts constituting willful fraud or dishonesty; or

 

d)

commits fraud or dishonesty against any of the Emerson Entities or willful
conduct involving a third party which may, in Emerson’s sole discretion, impair
the reputation of, or harm, any of the Emerson Entities, or any directors,
officers, employees or agents of any of the foregoing.

 

6.

Assignment. In the event that Emerson, or any corporation or other entity
resulting

 

 

2

 

 


--------------------------------------------------------------------------------



 

from any merger or consolidation referred to in this paragraph, merges or
consolidates into or with any other entity or entities, or in the event that
substantially all of the assets of Emerson are sold or otherwise transferred to
another entity, the provisions of this Contract shall be binding upon and inure
to the benefit of the entity resulting from such merger or consolidation or to
which such assets are sold or transferred. This Contract shall not be assignable
by Emerson or by any entity resulting from any such merger or consolidation or
to which such assets are sold or transferred, except (i) to the continuing
entity in, or the entity resulting from and as an incident of, any such merger
or consolidation, or (ii) to the entity to which such assets are sold or
transferred, and as an incident of such sale or transfer. Because this is a
contract for personal services, neither this Contract nor any rights hereunder
shall be assignable by Consultant.

7.           Non-Competition Agreement. Consultant agrees that, for the longer
of (i) a period consisting of the Term and for a period of five (5) years after
the termination of the Term or (ii) five (5) years from and after November 1,
2005, Consultant will not, directly or indirectly, engage in competition with
Emerson or any of the other Emerson Entities. For the purposes of this
paragraph, the term "competition" shall mean (i) entering the employ of,
providing consulting services to, or otherwise assisting or having any interest
(financial or otherwise) in, any person, firm, corporation, or other entity
engaged in business activities competitive with the business of Emerson or any
of the other Emerson Entities, (ii) any investment in, or provision of services
to (in any capacity), any equity fund, hedge fund or other investment vehicle
(however structured) that, either directly or indirectly (through portfolio
company investments or otherwise), competes directly or indirectly with Emerson
or any of the other Emerson Entities (provided, however, that such investments
shall not be covered if the fund or investment vehicle is open to the public
and/or Consultant’s interests therein are five percent (5%) or less) and/or
(iii) soliciting, hiring, employing, or assisting anyone in soliciting, hiring
or employing, any person employed by any of the Emerson Entities. Nothing herein
shall restrict Consultant from owning five percent (5%) or less of the
securities of any competitor of the Emerson Entities listed on any national
securities exchange or traded over-the-counter as long as Consultant has no
other

 

 

3

 

 


--------------------------------------------------------------------------------



 

connection or relationship with the issuer of such securities. Consultant hereby
acknowledges and agrees that the Confidential Information (as defined below) of
Emerson and the other Emerson Entities has a significant economic and
competitive value of at least five (5) years from November 1, 2005 and/or five
(5) years after any such Confidential Information is provided to Consultant in
connection with this Contract. The provisions of this Section 7 shall be in
addition to and not in lieu of any other non-competition, non-solicitation,
no-hire and any other like provisions or similar obligations of Consultant.

8.           Confidential Information. Consultant will not for the Term of this
Contract or at any time thereafter directly or indirectly use for himself or use
for or disclose to any third party any Confidential Information of the Emerson
Entities without Emerson's prior written consent. This provision shall be in
addition to and not in lieu of any other like provisions or similar obligations
of Consultant. As used herein, "Confidential Information" means all technical
and business information relating to any of the Emerson Entities that is of a
confidential, trade secret, and/or proprietary character, including without
limitation that relating to:

 

(a)

the business or products of any of the Emerson Entities;

 

(b)

the costs, uses, or applications of, or the customers or suppliers (and
information concerning transactions and prospective transactions therewith) for,
products made, assembled, produced, or sold by any of the Emerson Entities;

 

(c)

any apparatus, method, system, or manufacturing or other process at any time
used, developed, or investigated by or for any of the Emerson Entities, whether
or not invented, developed, acquired, discovered, or investigated by Consultant;

 

(d)

financial information relating to any of the Emerson Entities, including past
and projected future financial information and information relating to the
profitability and profit margins of any of the Emerson Entities or their
products or product lines; and

 

(e)

information relating to any of the Emerson Entities concerning business plans or
strategies, operational methods, employees, research and development activities,

 

 

4

 

 


--------------------------------------------------------------------------------



 

product development techniques or plans and business acquisition plans or
programs.

Upon expiration or termination of this Contract, or at any other time upon the
request of Emerson, Consultant shall promptly deliver to Emerson all
Confidential Information in any form, whether written or otherwise, including
without limitation all memoranda, notes, records, plats, sketches, plans, data,
reports, or other documents or electronic media made or compiled by, delivered
to, or otherwise acquired by Consultant concerning costs, uses, methods,
designs, applications, purchases of or experience with products made or sold by
any of the Emerson Entities, or any secret or confidential product, apparatus or
process manufactured, used, developed, acquired, or investigated by Consultant
or by any of the Emerson Entities.

9.           Relationship of Parties. Consultant is an independent contractor
and is not an employee or agent of Emerson or any of the other Emerson Entities.
Consultant is not covered by or entitled to any benefits from Emerson or any of
the other Emerson Entities (e.g. health, dental, medical, disability, or life
insurance; pension, retirement, profit sharing, savings, incentive, or bonus
plans; vacation days or vacation or severance pay) by virtue of this Contract;
provided, however, that the foregoing shall not limit the rights and benefits to
which Consultant is entitled pursuant to any other written agreements or
retirement plans with Emerson.

10.         Non-Waiver of Rights. The failure to enforce any provision of this
Contract or to require performance by the other party of any provision hereof
shall not be construed as a waiver of such provision or to affect either the
validity of this Contract or any part hereof or the right of either party
thereafter to enforce each and every provision in accordance with the terms of
this Contract.

11.         Invalidity of Provisions. If any provision of this Contract is
unenforceable under applicable law, that shall not affect the validity or
enforceability of the remaining provisions. To the extent that any provision of
this Contract is unenforceable as stated, that provision shall not be void but
rather shall be modified to the extent required by applicable law to permit such
provision to be enforced to the maximum extent permitted by applicable law.

 

 

 

5

 

 


--------------------------------------------------------------------------------



 

 



12.         Equitable Remedy. Both Emerson and Consultant acknowledge that
damages at law will not be adequate to compensate Emerson for a breach or
threatened or anticipatory breach of this Contract by Consultant. Both parties
agree and stipulate that Emerson, in addition to the legal remedies available,
shall be entitled to any and all equitable remedies, including without
limitation injunctive relief to prevent a breach or threatened or anticipatory
breach by Consultant of any provision of this Contract.

13.         Governing Law. This Contract shall be interpreted in accordance with
and governed by the laws of the State of Missouri, without regard to conflict of
law principles. It is conclusively deemed that this Contract was entered into in
the State of Missouri.

14.         Submission to Jurisdiction. Emerson and the Consultant hereby agree
that any legal action or proceeding with respect to this Contract shall be
brought and determined in the federal or state courts located in the State of
Missouri, and Emerson and the Consultant hereby submit with regard to any such
action or proceeding to the exclusive jurisdiction of such courts.

15.         Amendments. No modification, amendment, or waiver of any of the
provisions of this Contract shall be effective unless in writing and signed by
the parties.

16.         Notices. Any notice to be given by either party shall be in writing
and shall be deemed to have been duly given if delivered or mailed, by certified
or registered mail, postage prepaid, as follows:

 

To Emerson:

 

 

Emerson Electric Co.

 

 

8000 West Florissant Avenue

 

 

P. O. Box 4100

 

 

St. Louis, Missouri 63136

 

 

Attention: Sr. Vice President & General Counsel

 

To Consultant:

 

 

James G. Berges

 

 

[Address]

 

 

 

 

 

6

 

 


--------------------------------------------------------------------------------



 

 

or to such other address as may have been furnished to the other party by
written notice in accordance herewith.

IN WITNESS WHEREOF, the parties hereto have caused this Contract to be executed
as of the day and year first above written.

 

EMERSON ELECTRIC CO.

 

 

BY:           /s/ David N. Farr                                          
                

 

Chairman and Chief Executive Officer

 

 

 

              /s/ James G. Berges                                          
                      

 

James G. Berges

 

 

 

 

7

 

 

 

 